DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/08/2019 and 12/12/2019 were filed after the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “refrigerated shelving” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Objections
Claims 8-9 are objected to because of the following informalities:
The recitation of “coolant line arrangement” (claim 8, lines 5-6, 9 and 12) is believed to be --first coolant line arrangement--.
Claim 9 has been objected based upon its dependency from claim 8.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “storage device” and “a coolant regulating device.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the forward run" in line 2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been considered as --a forward run--.
Claim 7 recites the limitations of "the forward run" and “the second coolant line arrangement” in line 2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitations has been considered as --a forward run-- and a second coolant line arrangement-- respectively.
Claim 8 recites the limitation "the forward run" in line 9. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been considered as --a forward run--.
Claim 9 recites the limitation "the forward run" in line 3. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been considered as --a forward run--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 8 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilles (US 5,678,626), Vetrovec (US 7,735,461), and further in view of Eckhoff (US 9,366,483).
Regarding claim 1, Gilles discloses a refrigeration unit (refer to Fig. 1) comprising a refrigerating space (refer to col. 4, lines 2-4, wherein said space is considered to be the indoor space to be conditioned in heat exchange relationship to heat exchanger 28) for reception and storage (capable) of items to be refrigerated, a storage device (40) with a storage device container in which a storage medium (42) is received, a heat exchanger (44), a controller (300) and a coolant line arrangement (refer to 46, Fig. 1) connectible by connections with a coolant supply network (said coolant supply network being considered to be the lines connecting the refrigeration unit such as 26 and 24), wherein  
wherein the coolant line arrangement is led through the storage device container (refer to Fig. 1, wherein coolant line arrangement 46 is led into the container by means of the heat exchanger), the heat exchanger (44) is thermally coupled with the storage medium received in the storage device container (40),
a coolant regulating device (64) is arranged in a forward run of the coolant line arrangement (refer to Fig. 1),
the coolant regulating device (64) is a pump, the storage device container (40) has an insulation (refer to col. 4, lines 17-18), the insulation completely surrounds the storage device apart from a section by which the storage device (40) is connected with the heat exchanger (refer to the inlet and outlet of the heat exchanger as can be seen 


    PNG
    media_image1.png
    365
    408
    media_image1.png
    Greyscale


While Gilles discloses the pump, Gilles fails to explicitly disclose wherein said pump is a speed-regulated pump.
However, Vetrovec teaches that it is known in the art of refrigeration, to provide a cooling system including a speed-regulated pump (66), such that the output flow rate may be varied to meet coolant flow demand over desirable range (refer to col. 6, lines 6-9).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Gilles such that the pump is a speed-regulated pump, in order for the output flow rate to be varied to meet coolant flow demand over desirable range.

However, Eckhoff further teaches a temperature-controlled container for use within a refrigeration device (refer to Fig. 9), comprising a storage device container (965) comprising a thermally conductive material (refer to col. 19, lines 55-59, wherein the container positioned to contain the phase change material, includes a thermally-conductive metal container), in order to encourage thermal energy transfer between phase change material and a conduit (refer to col. 20, lines 21-23).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Gilles such that the storage device container at least in a section comprises a thermally conductive material in view of the teachings by Eckhoff, in order to encourage thermal energy transfer between the storage medium and the heat exchanger.

Regarding claim 2, Gilles as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Gilles as modified discloses wherein a second coolant line arrangement (50) is led through the storage device container (40) and connected with the heat exchanger (through 54).

Regarding claim 4, Gilles as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Gilles as modified discloses wherein the heat exchanger (44) is coupled by at least one thermally conductive section (inside the 

Regarding claim 8, Gilles discloses a method of controlling a refrigeration unit as claimed in claim 1, said refrigeration unit comprising a refrigerating space (refer to col. 4, lines 2-4, wherein said space is considered to be the indoor space to be conditioned in heat exchange relationship to heat exchanger 28) for reception and storage of items to be refrigerated, a storage device with a storage device container (40) in which a storage medium (42) is received, a heat exchanger (44), a controller (300) and a coolant line arrangement (46) which is connectible with a coolant supply network (said coolant supply network being considered to be the lines connecting the refrigeration unit such as 26 and 24) by connections (refer to Fig. 1), wherein the coolant line arrangement (46) is led through the storage device container (40), the heat exchanger (44) is thermally coupled with the storage medium (42) received in the storage device container (40) and a coolant regulating device (64) is arranged in the forward run of the coolant line arrangement (refer to Fig. 1) and wherein 
the storage medium (42) received in the storage device container (40) is cooled by a coolant in the coolant line arrangement (refer to col. 6, lines 9-12, wherein in a first operating mode, heat exchanger coil 44 operates as an evaporator, therefore, the storage medium being cooled by coolant flowing through the heat exchanger) and the heat exchanger is cooled by the storage medium (refer to col. 6, lines 50-54, wherein in a third mode of operation, the heat exchanger is cooled by the storage medium).

Regarding claims 10-11, Gilles as modified meets the claim limitations as disclosed above in the rejection of claims 2 and 3. Further, Gilles as modified discloses wherein the heat exchanger (44) is coupled by at least one thermally conductive section (inside the container as taught by Eckhoff) of the storage device container with the storage medium (42) received in the storage device container (since the heat exchanger 44 is positioned within the storage medium).
 
Claims 5-6 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilles (US 5,678,626), Vetrovec (US 7,735,461), Eckhoff (US 9,366,483), and further in view of Kuehl (US 2011/0259041).
Regarding claims 5, 12, 13 and 14, Gilles as modified meets the claim limitations as disclosed above in the rejection of claims 1, 2, 3 and 4 respectively. Further, Gilles as modified discloses at least one fan (refer to col. 5, lines 19-28, wherein the system heat exchangers include suitable fans to circulate air), but fails to explicitly disclose wherein said fan is a speed-regulated fan.
However, Kuehl further teaches that it is known in the art of refrigeration, to provide a refrigeration unit including a speed-regulated fan (refer to par. 23, lines 20-24), in order to provide sufficient cooling capacity (refer to par. 2, lines 16-18).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Gilles such that the fan is a speed-regulated fan in view of the teachings by Kuehl, in order to provide sufficient cooling capacity.

Regarding claims 6, 15, 16, 17 and 18, Gilles as modified meets the claim limitations as disclosed above in the rejection of claims 1, 2, 3, 4 and 5 respectively. Further, Gilles as modified discloses the refrigeration unit including the refrigerating space, but fails to explicitly disclose refrigerated shelving.
However, Kuehl further teaches that it is known in the art of refrigeration, to provide a refrigeration unit including refrigerated shelving (25).
One having ordinary skill in the art of refrigeration would recognize that by providing refrigerated shelving, it will provide support for different products within the refrigerating space.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Gilles by providing refrigerated shelving, in order to provide support for different products within the refrigerating space in view of the teachings by Kuehl along with the knowledge generally available to one having ordinary skill in the art of refrigeration.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611.  The examiner can normally be reached on M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.